


EXHIBIT 10.1    
    


Published CUSIP Number: ________________
BRIDGE TERM LOAN AGREEMENT
Dated as of June 27, 2011
among
TANGER PROPERTIES LIMITED PARTNERSHIP,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


The Other Lenders Party Hereto


and


WELLS FARGO SECURITIES, LLC,


as Bookrunner and Lead Arranger,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Syndication Agent












































 
Table of Contents
Page
ARTICLE I.


DEFINITIONS AND ACCOUTNING TERMS
1
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
19
1.03


Accounting Terms
20
1.04


Rounding
20
1.05


Times of Day
20
ARTICLE II.


THE COMMITMENTS AND CREDIT EXTENSIONS
21
2.01


Committed Loans
21
2.02


Borrowings, Conversions and Continuations of Committed Loans
21
2.03


Intentionally Omitted
22
2.04


Intentionally Omitted
22
2.05


Intentionally Omitted
22
2.06


Prepayments
22
2.07


Intentionally Omitted
22
2.08


Repayment of Loans
22
2.09


Interest
22
2.10


Fees
23
2.11


Computation of Interest and Fees
23
2.12


Evidence of Debt
23
2.13


Payments Generally; Administrative Agent's Clawback
24
2.14


Sharing of Payments by Lenders
25
2.15


Extension of Maturity Date
25
2.16


Intentionally Omitted
26
2.17


Intentionally Omitted
26
2.18


Defaulting Lenders
26
ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY
27
3.01


Taxes
27
3.02


Illegality
30
3.03


Inability to Determine Rates
31
3.04


Increased Costs; Reserves on Eurodollar Rate Loans
31
3.05


Compensation for Losses
32
3.06


Mitigation Obligations; Replacement of Lenders
32
3.07


Survival
33
ARTICLE IV.


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
33
4.01


Conditions of Initial Credit Extension
33
4.02


Intentionally Omitted
34
ARTICLE V.


AFFIRMATIVE COVENANTS
34
5.01


Existence, Qualification and Power
34
5.02


Authorization; No Contravention
35
5.03


Governmental Authorization; Other Consents
35
5.04


Binding Effect
35
5.05


Financial Statements; No Material Adverse Effect
35
5.06


Litigation
35
5.07


No Default
36
5.08


Ownership of Property; Liens
36
 
Table of Contents
(continued)
Page
5.09


Enviromental Compliance
36
5.10


Insurance
36
5.11


Taxes
36
5.12


ERISA Compliance
36
5.13


Subsidiaries; Equity Interests
37
5.14


Margin Regulations; Investment Company Act
37
5.15


Disclosure
37
5.16


Compliance with Laws
37
5.17


Taxpayer Identification Number
38
5.18


Intellectual Property; Licenses, Etc
38
ARTICLE VI.


AFFIRMATIVE COVENANTS
38
6.01


Financial Statements
38
6.02


Certificates; Other Information
39
6.03


Notices
40
6.04


Payment of Obligations
41
6.05


Preservation of Existence, Etc
41
6.06


Maintenance of Properties
41
6.07


Maintenance of Insurance
41
6.08


Compliance with Laws
41
6.09


Books and Records
41
6.10


Inspection Rights
42
6.11


Use of Proceeds
42
6.12


Additional Guarantors
42
6.13


REIT Status
43
6.14


Enviromental Matters
43
ARTICLE VII.


NEGATIVE COVENANTS
44
7.01


Liens
44
7.02


Investments
45
7.03


Indebtedness
45
7.04


Fundamental Changes
45
7.05


Dispositions
46
7.06


Anti-Terrorism Laws; FCPA
46
7.07


Change in Nature of Business
46
7.08


Transactions with Affiliates
47
7.09


Burdensome Agreements
47
7.10


Use of Proceeds
47
7.11


Financial Covenants
47
7.12


Organizational Documents; Ownership of Subsidiaries
48
7.13


Negative Pledges
48
7.14


Sale Leasebacks
48
7.15


Prepayments of Indebtedness
48
ARTICLE VIII.


EVENTS OF DEFAULT AND REMEDIES
48
8.01


Events of Default
48
8.02


Remedis Upon Event of Default
50
8.03


Application of Funds
51
 
Table of Contents
(continued)
Page
ARTICLE IX.


ADMINISTRATIVE AGENT
51
9.01


Appointment and Authority
51
9.02


Rights as a Lender
51
9.03


Exculpatory Provisions
51
9.04


Reliance by Administrative Agent
52
9.05


Delegation of Duties
52
9.06


Resignation of Administrative Agent
52
9.07


Non-Reliance on Administrative Agent and Other Lenders
53
9.08


No Other Duties, Etc
53
9.09


Administrative Agent May File Proofs of Claim
53
9.10


Guaranty Matters
54
ARTICLE X.


MISCELLANEOUS
54
10.01


Admendments, Etc
54
10.02


Notices; Effectiveness; Electronic Communication
55
10.03


No Waiver; Cumulative Remedies; Enforcement
57
10.04


Expenses; Indemnity; Damage Waiver
57
10.05


Payments Set Aside
58
10.06


Successors and Assigns
59
10.07


Treatment of Certain Information; Confidentiality
61
10.08


Right of Setoff
62
10.09


Interest Rate Limitation
62
10.10


Counterparts; Intergration; Effectiveness
63
10.11


Survival of Representations and Warranties
63
10.12


Severability
63
10.13


Replacement of Lenders
63
10.14


Governing Law; Jurisdiction; Etc
64
10.15


Waiver of Jury Trial
64
10.16


No Advisory or Fiduciary Responsibility
65
10.17


Electronic Execution of Assignments and Certain Other Documents
65
10.18


USA PATRIOT Act
65
10.19


Time of the Essence
65
10.20


ENTIRE AGREEMENT
65

SCHEDULES


2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.06    Litigation
5.09    Environmental Disclosure Items
5.10    Insurance
5.12(d)    Pension Plan Obligations
5.13    Subsidiaries; Other Equity Investments; Equity Interests in Borrower
5.18    Intellectual Property Matters
10.02    Administrative Agent's Office; Certain Addresses for Notices






EXHIBITS
Form of
A    Committed Loan Notice
B    Opinion Matters
C    Reserved
D    Note
E    Compliance Certificate
F-1    Assignment and Assumption
F-2    Administrative Questionnaire
G    Guaranty




















--------------------------------------------------------------------------------










































BRIDGE TERM LOAN AGREEMENT
This BRIDGE TERM LOAN AGREEMENT ("Agreement") is entered into as of June ___,
2011, among TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited
partnership (the "Borrower"), each lender from time to time party hereto either
as a result of such party's execution of this Agreement as a "Lender" as of the
date hereof or as a result of such party being made a "Lender" hereunder by
virtue of an executed Assignment and Assumption (collectively, the "Lenders" and
individually, a "Lender"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
The Borrower has requested that the Lenders provide a bridge term loan, and the
Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


"2010 Credit Agreement" shall mean that certain Credit Agreement dated November
29, 2010 among Borrower, as borrower thereunder, Bank of America, N.A., as the
administrative agent, swing line lender and L/C issuer and as a lender, the
other lenders party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC, as joint bookrunners and joint lead arrangers,
Wells Fargo Bank, National Association, as syndication agent, and Branch Banking
and Trust Company, U.S. Bank National Association and SunTrust Bank, as
documentation agents.
"Adjusted Net Operating Income From Unencumbered Assets" shall mean, as of any
Calculation Date, for all income producing Unencumbered Assets, the Net
Operating Income From Unencumbered Assets less (i) the Capital Expenditure
Reserve for such Unencumbered Assets and (ii) the non-cash revenues that are
included within Net Operating Income From Unencumbered Assets for such
Unencumbered Assets (including, without limitation, revenues from the
straight-lining of rents in accordance with GAAP).
"Adjusted Unencumbered Asset Value" shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held by a Loan Party on and as of such Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents (excluding any tenant deposits);
plus
(ii)    cost value of Projects Under Development which are included in
Unencumbered Assets (provided however, that the amount included under this item
(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total
amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred
as of any Calculation Date); plus
(iii)    cost value of New Developments which are included in Unencumbered
Assets (provided however, that the amount included under this item (a)(iii)
shall include only costs incurred as of any Calculation Date); plus
(b)    an amount equal to:
(i)    (x) Unencumbered EBITDA for the most recently- ended Annual Period (as
adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any
dispositions during such Annual Period of Unencumbered Assets owned by the
Borrower and (2) to deduct Unencumbered EBITDA for any Projects Under
Development and New Developments which are included in Unencumbered Assets, each
of which adjustments must be approved by the Administrative Agent in its
reasonable discretion), minus (y) the Capital Expenditure Reserve with respect
to such assets (excluding Projects Under Development and New Developments which
are included in Unencumbered Assets); divided by
(ii)    .0825
provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said items
(a)(ii), (a)(iii) and (b)




--------------------------------------------------------------------------------




derived from non-retail properties exceeds ten percent (10%) of Adjusted
Unencumbered Asset Value, said excess shall not be included in Adjusted
Unencumbered Asset Value, and (II) the Unencumbered Assets from which items
(a)(iii) and (b) are derived must have an average occupancy rate of not less
than eighty-five percent (85%), determined on a weighted average basis;
provided, that if, and to the extent, such average occupancy rate is less than
eighty-five percent (85%), amounts attributable to Unencumbered Assets
contributing to items (a)(iii) and/or (b) must be removed from the calculation
thereof to the extent necessary to cause such occupancy rate to equal or exceed
eighty-five percent (85%).
"Administrative Agent" means Wells Fargo Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent, as
and to the extent permitted hereunder.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address in
the continental United States or account as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit F‑2 or any other form reasonably approved by
the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Agents" means, collectively, the Administrative Agent and the Syndication
Agent.
"Aggregate Commitments" means $150,000,000.00, being the Commitments of all the
Lenders.
"Agreement" means this Credit Agreement.
"Annual Period" shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in this Agreement, including without limitation, in Section 2.18. If
the commitment of each Lender to make its Loan has been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments permitted hereunder. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing
Level
Borrower
Debt Rating
Applicable Spread
 
 
 
1
A-/A3
1.300%
2
BBB+/Baa1
1.400%
3
BBB/Baa2
1.600%
4
BBB-/Baa3
1.900%
5
<BBB-/Baa3
2.400%

"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply.




--------------------------------------------------------------------------------




Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). Any
change in the Borrower's Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower that the Borrower's Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower's Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower's
Credit Rating has changed.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arranger" means Wells Fargo Securities, LLC, in its capacity as bookrunner and
lead arranger.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F‑1 or any other form approved by the Administrative Agent.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% (0.50%), (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its "prime rate", and (c) the Eurodollar Rate plus
1.00%. The "prime rate" is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Committed Borrowing.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
"Calculation Date" shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.
"Capital Expenditure Reserve" shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leasable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower's Unconsolidated
Affiliates.
"Cash Equivalents" means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated




--------------------------------------------------------------------------------




time deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody's is at least P-2 or the
equivalent thereof (any such bank being an "Approved Bank"), in each case with
maturities of not more than two (2) years from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody's and
maturing within one (1) year of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Loan Party shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $50,000,000 and the portfolios
of which invest principally in Investments of the character described in the
foregoing subdivisions (a) through (d).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (including the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) and any regulations enacted in connection
therewith), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
"Change of Control" shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower. As used herein (1)
"Beneficially Own" means "beneficially own" as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person's Affiliate
until such tendered securities are accepted for purchase or exchange; (2)
"Group" means "group" for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended; (3) "Voting Stock" of any Person shall mean capital
stock of such Person which ordinarily has voting power for the election of
directors (or persons performing similar functions) of such Person, either at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency; (4) "Permitted Holder" shall mean any of: (i)
Steven Tanger, his spouse (or former spouse(s), as applicable) , any of their
descendants, siblings or family members or any of their spouses (or former
spouses), or any of their estates (any such persons or estates in his clause
(i), a "Tanger Member"), (ii) any trust primarily for the benefit of any Tanger
Member or Tanger Members, (iii) any entity the majority of the owners of which
are entities under clauses (i) through (ii); (5) "Continuing Director" shall
mean, as of any date of determination, any member of the Board of Directors of
Parent who (i) is a member of the Board of Directors of Parent on the date of
this Agreement, or (ii) was nominated for election or was elected to such Board
of Directors with the approval of a majority of the Continuing Directors who
were members of the Board of Directors at the time of such nomination or
election; and (6) in calculating any beneficial ownership or percentage
ownership of Voting Stock units of the Parent held by any Permitted Holder that
are exchangeable for Voting Stock shall be deemed to be outstanding Voting Stock
of Parent as if such units had been exchanged for Voting Stock.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Commitment" means, as to each Lender, its obligation to make a Committed Loan
to the Borrower at closing pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 2.01. All Committed Loans will be funded at
closing, and Borrower shall not have the right to re-borrow any amounts which
have been repaid. Accordingly, from and after closing each Lender's Commitment
will be $0 (except to the extent such Lender fails to fund its Committed Loan at
Closing).
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the




--------------------------------------------------------------------------------




case of Eurodollar Rate Committed Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.
"Committed Loan" has the meaning specified in Section 2.01. All Committed Loans
shall be made at closing.
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
"Consolidated Parties" means a collective reference to the Parent and its
consolidated Subsidiaries; and "Consolidated Party" means any one of them.
"Contractual Obligation" means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means a Borrowing.
"Debt Rating" has the meaning specified in the definition of "Applicable Rate."
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 3% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 3% per annum.
"Defaulting Lender" means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loan, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"EBITDA" shall mean, with respect to Borrower, as of any Calculation Date, (i)
Borrower's earnings before interest,




--------------------------------------------------------------------------------




taxes, depreciation, and amortization, all determined in accordance with GAAP
consistently applied (excluding extraordinary or non-recurring gains or losses
and excluding earnings attributable to Joint Ventures or Joint Venture
Projects), plus (ii) Borrower's Equity Percentage of earnings before interest,
taxes, depreciation, and amortization for Joint Ventures and Joint Venture
Projects, all determined in accordance with GAAP consistently applied (excluding
extraordinary gains or losses). For purposes of this definition, nonrecurring
items shall be deemed to include (w) gains and losses on sale of any Property or
Project, (x) gains and losses on early extinguishment of Indebtedness, (y)
non-cash severance and other non-cash restructuring charges and (z) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 141.
"Eligible Assignee" means any financial institution (a) organized under the laws
(i) of the United States, or any State thereof, or the District of Columbia or
(ii) of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, provided that such bank (or similar
financial institution) is acting through a branch or agency located in the
United States, (b) is qualified to do business and is doing business in the
United States, (c) actively participates in syndicated facilities similar in
scope and nature to the revolving credit facility evidenced by this Agreement
and the other Loan Documents and (d) which, as of the effective date of any
applicable assignment pursuant to Section 10.06, maintains both (i) a long-term
investment grade Debt Rating (i.e., BBB-/Baa3 or better ) by both S&P and
Moody's on the applicable assignee's non-credit-enhanced senior unsecured
long-term debt and (ii) a short-term investment grade Debt Rating from both S&P
and Moody's.
"Environmental Complaint" means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"Equity Percentage" means the aggregate ownership percentage of Borrower and its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
follows: (a) for calculation of Indebtedness or liabilities, Borrower's nominal
capital ownership interest in the Unconsolidated Affiliate as set forth in the
Unconsolidated Affiliate's organizational documents, or, if greater, the amount
or percentage of such items allocated to Borrower, or for which Borrower is
directly or indirectly responsible, pursuant to the terms of the applicable
joint venture agreement (or similar governing agreement) or applicable law and
(b) for all other purposes, the greater of (i) Borrower's nominal capital
ownership interest in the Unconsolidated Affiliate as set forth in the
Unconsolidated Affiliate's organizational documents, and (ii) Borrower's
economic ownership interest in the Unconsolidated Affiliate, reflecting
Borrower's share of income and expenses of the Unconsolidated Affiliate.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any




--------------------------------------------------------------------------------




ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
"Eurodollar Base Rate" means:
(a)    for such Interest Period, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or such
other commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent's London Branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. two London
Banking Days prior to the commencement of such Interest Period, and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Wells Fargo
Bank's London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.
"Eurodollar Rate" means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage

"Eurodollar Rate Loan" means a loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Base Rate.
"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as "Eurocurrency liabilities"). The Eurodollar Rate for each Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) in




--------------------------------------------------------------------------------




the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c) and (e) any taxes imposed by Sections 1471 through
Section 1474 of the Code (including any official interpretations thereof,
collectively "FATCA") on any "withholdable payment" payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.
"Exempt Subsidiaries" means, as of any date of determination, a collective
reference to:
(a)    each Subsidiary of any Loan Party that is not a Wholly-Owned Subsidiary;
(b)    each non-Material Subsidiary of any Loan Party;
(c)    each Material Subsidiary of any Loan Party which is (or, promptly
following its release as a Loan Party hereunder pursuant to the terms of Section
6.12(b) hereof, shall be) an obligor with respect to any material third party
Indebtedness not otherwise prohibited pursuant to the terms of this Agreement;
and
(d)    each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the Disposal
of, sale or other transfer of such equity interests or assets to a third party
purchaser; and
"Exempt Subsidiary" means any one of such entities.
"Existing Maturity Date" means the Initial Maturity Date or, if Borrower has
validly extended the Maturity Date pursuant to Section 2.15, the First Extended
Maturity Date, the Second Extended Maturity Date or the Third Extended Maturity
Date, as applicable.
"Extended Maturity Date" means the First Extended Maturity Date, the Second
Extended Maturity Date or the Third Extended Maturity Date, as applicable.
"Fair Market Minimum Net Worth" shall mean, as of any Calculation Date,
Borrower's Total Adjusted Asset Value less Total Liabilities.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
"First Extended Maturity Date" means the date that is three (3) months after the
Initial Maturity Date.
"Fixed Charges" shall mean, as of any Calculation Date, an amount equal to (a)
all principal and interest payments due on all obligations of the Borrower for
the most recently-ended Annual Period, exclusive of balloon maturity payments,
plus (b) Borrower's Equity Percentage of the sum of all principal and interest
payments due on all loan obligations of any Joint Venture or otherwise
attributable to any Joint Venture Project for such Annual Period, exclusive of
balloon maturity payments, plus (c) all Preferred Dividends, if any, payable
with respect to such Annual Period, plus (d) a capital expenditure allowance of
$0.15 times gross leasable area of owned projects plus a capital expenditure
allowance of $0.15 times gross leasable area of Joint Venture Projects
multiplied by the Borrower's Equity Percentage of such Joint Venture Projects
(excluding Projects Under Development and New Developments).
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the




--------------------------------------------------------------------------------




Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
"Foreign Subsidiary" means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fully Satisfied" means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and (b)
all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"Funds From Operations" shall be as defined by NAREIT as of the first day of a
fiscal year.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.
"Guarantors" means, collectively, as of any date of determination, the Parent
and each other Person that has executed a counterpart of the Guaranty, in each
case to the extent such Person has not been released from its obligations under
the Guaranty pursuant to the terms of the Guaranty and this Agreement.
"Guaranty" means the Guaranty dated as of the date hereof made by the Parent and
each Wholly-Owned Subsidiary of the Borrower (except the Exempt Subsidiaries) in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit G, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and as joined from time to time by such Persons that
become, following the date hereof, a Guarantor.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Indebtedness" means all obligations, contingent and otherwise in respect of (a)
all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned




--------------------------------------------------------------------------------




or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower's Unconsolidated Affiliates.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Initial Maturity Date" means September 26, 2011.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2) or three (3)
months thereafter, as selected by the Borrower in its loan notice (and subject
to the terms set forth below); provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
"Internal Control Event" means fraud that involves senior management of the
Parent or the Borrower internal who have control over financial reporting, as
described in the Securities Laws.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.
"IP Rights" has the meaning specified in Section 5.18.
"IRS" means the United States Internal Revenue Service.
"Joint Venture" shall mean any Person in which the Borrower owns an Equity
Interest, but that is not a Wholly-Owned Subsidiary of the Borrower.
"Joint Venture Projects" shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.




--------------------------------------------------------------------------------




"Lender" has the meaning specified in the introductory paragraph hereto.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices in the continental United States as a Lender may from time to
time notify the Borrower and the Administrative Agent.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
"Loan Documents" means this Agreement, each Note, the Guaranty and any other
documents, instruments or agreements executed and delivered by the Borrower
and/or any Guarantor related to the foregoing.
"Loan Parties" means, collectively, the Borrower and each Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Consolidated Parties (including without limitation, the Borrower), taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
"Material Subsidiary" means, as of any date of determination, any Wholly-Owned
Subsidiary of a Loan Party that hold assets contributing an amount equal to or
greater than one quarter of one percent (0.25%) of the calculation of Total
Adjusted Asset Value.
"Maturity Date" means the later of (a) the Initial Maturity Date and (b) if
maturity is extended pursuant to Section 2.14, the Extended Maturity Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"NAREIT" means the National Association of Real Estate Investment Trusts.
"Negative Pledge" shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
"Net Operating Income From Unencumbered Assets" means, as of any Calculation
Date, for any income producing




--------------------------------------------------------------------------------




operating Unencumbered Asset, the difference between (a) any rentals (other than
those paid or payable other than in cash), proceeds and other income received
from such property, including all pass-through reimbursables and percentage rent
(but excluding security or other deposits, until applied, early lease
termination payments that are in excess of one percent (1%) of the aggregate
amounts under this subclause (a), or other penalties, or other income of a
non-recurring nature) during the determination period, less (b) an amount equal
to all costs and expenses (excluding interest expense, income taxes and any
expenditures that are capitalized in accordance with GAAP) incurred as a result
of, or in connection with, or properly allocated to, the operation or leasing of
such property during the determination period; provided, however, that the
amount for the expenses for the management of a property included in clause (b)
above (1) shall be set at three percent (3%) of the amount provided in clause
(a) above and (2) exclude any actual expenses for the management of a property
that would otherwise be included in clause (b) above. Net Operating Income From
Unencumbered Assets shall be calculated on a consolidated basis in accordance
with GAAP, and include (without duplication) the Equity Percentage of Net
Operating Income From Unencumbered Assets for the Borrower's Unconsolidated
Affiliates.
"New Development" shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but shall not include any Excluded Taxes.
"Outstanding Amount" means on any date, the aggregate outstanding principal
amount of any Loan after giving effect to any prepayments or repayments of such
Loan occurring on such date.
"Parent" means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.
"Participant" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is




--------------------------------------------------------------------------------




subject to the minimum funding standards under Section 412 of the Code.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
"Preferred Dividends" shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.
"Pro Forma Compliance Certificate" means a certificate of an officer of Borrower
(or Parent) delivered to the Administrative Agent and containing reasonably
detailed calculations, upon giving effect to the applicable transaction on a pro
forma basis, of the financial covenants set forth in this Agreement.
"Projects" shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.
"Projects Under Development" means, as of any Calculation Date, any Project
under development by the Borrower or any Wholly-Owned Subsidiary of the Borrower
(a) classified as construction in progress on the Borrower's quarterly financial
statements; or (b) as to which a certificate of occupancy has not been issued;
or (c) as to which a minimum of 70% of total gross leasable area has not been
leased and occupied by paying tenants.
"Properties" means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Loan Party; and "Property" means any one of them.
"Public Lender" has the meaning specified in Section 6.02.
"Register" has the meaning specified in Section 10.06(c).
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
"REIT" means a Person qualifying for treatment as a "real estate investment
trust" under the Code.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.
"Required Lenders" means, as of any date of determination, Lenders holding in
the aggregate in excess of 50.0% of the Total Outstandings; provided, however,
that to the extent the Lenders are voting on any change, amendment,
modification, supplement or waiver with respect to (i) the provisions of any of
the financial covenants set forth in Section 7.11 hereof, (ii) the definition of
the term "Change of Control" set forth in this Section 1.01 or (iii) Section
8.01(k) hereof, the term "Required Lenders" shall mean Lenders holding in the
aggregate at least sixty-six and two-thirds of one percent (66‑2/3%) of the
Total Outstandings; provided, further that, for any "Required Lender"
determination, (a) the portion of the Total Outstandings held or deemed held by,




--------------------------------------------------------------------------------




any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (b) at all times when two (2) or more Lenders, excluding
Defaulting Lenders, are party to this Agreement, the term "Required Lenders"
shall in no event mean less than two (2) Lenders.
"Responsible Officer" means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant secretary of a Loan Party, or any other individual who may from time
to time be authorized by the Board of Directors of the Borrower to serve as a
"Responsible Officer" for the purposes hereof. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
"Restricted Payment" means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code), (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of the
Equity Interests of any Consolidated Party, now or hereafter outstanding, and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of the Equity
Interests of any Consolidated Party, now or hereafter outstanding.
"Sarbanes‑Oxley" means the Sarbanes‑Oxley Act of 2002.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Second Extended Maturity Date" means the date that is three (3) months after
the First Extended Maturity Date.
"Secured Indebtedness" shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower secured by any encumbrance or by any
security interest, lien, privilege, or charge (other than liens for real estate
taxes that are not yet due and payable) on any real or personal property, plus
(b) Borrower's Equity Percentage of any Indebtedness of any Joint Venture
Projects or any Joint Ventures secured by any encumbrance or by any security
interest, lien, privilege, or charge (other than liens for real estate taxes
that are not yet due and payable) on any real or personal property.
"Securities Holdings" shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated and
unconsolidated subsidiaries) such that the aggregate basis of such interests is
calculated on the basis of lower of cost or market value.
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International




--------------------------------------------------------------------------------




Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Syndication Agent" means Wells Fargo Bank, National Association, in its
capacity as syndication agent, or any successor syndication agent.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Third Extended Maturity Date" means the date that is three (3) months after the
Second Extended Maturity Date.
"Threshold Amount" means (a) with respect to Indebtedness which is non-recourse
to a Person (except for customary recourse "carve-outs"), such Indebtedness
which is outstanding in a principal amount of at least $50,000,000 individually
or when aggregated with all such Indebtedness and (b) with respect to any other
Indebtedness of such Person, such Indebtedness which is outstanding in a
principal amount of at least $25,000,000 individually or when aggregated with
all such Indebtedness. For clarification purposes, no Indebtedness and no
Guarantee shall be attributed to any Person hereunder (for purposes of
determination of the Threshold Amount of Indebtedness of a Person, including
whether such Indebtedness is recourse or non-recourse to such Person) unless
such Person is the borrower, guarantor or primary obligor thereof and, if a
guarantor, such Indebtedness or Guarantee, as applicable, shall be deemed to be
in the amount of such guaranty (and shall exclude any and all guaranties that
are not in liquidated amounts).
"Total Adjusted Asset Value" shall mean, as of any Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held by the Borrower (excluding
any tenant deposits); plus
(ii)    cost value of Projects Under Development (including only costs incurred
as of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus
(iii)    cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus
(iv)    cost value of Borrower's investment in Joint Venture Projects which
comply with the definition of Projects Under Development and New Development
(including only costs incurred as of any Calculation Date), plus
(b)    an amount equal to
(i)    (A) an amount equal to the EBITDA for the most recently-ended Annual
Period (as adjusted by the Borrower (1) to take into account the EBITDA of any
dispositions during such Annual Period of projects owned by the Borrower and (2)
to deduct EBITDA derived from Projects Under Development or New Developments,
each of which adjustments must be approved by Administrative Agent in its
reasonable discretion), minus (B) the sum of (1) a capital expenditure allowance
of $0.15 times owned gross leasable area of Project wholly owned by the Borrower
or any wholly owned Subsidiary thereof, plus (2) a capital expenditure allowance
of $0.15 times gross leasable area of Joint Venture Projects multiplied by the
Borrower's Equity Percentage of such Joint Venture Projects (excluding Projects
Under Development and New Developments); divided by
(ii)    .0825
provided, that for purposes of calculating Total Adjusted Asset Value, the total
amount attributable to assets or EBITDA




--------------------------------------------------------------------------------




generated by or attributable to Joint Venture Projects and/or Joint Ventures
shall be limited to twenty-five percent (25%) of Total Adjusted Asset Value and,
to the extent the amount attributable to assets or EBITDA generated by Joint
Venture Projects and/or Joint Ventures exceeds such threshold, such amount shall
be reduced, in the overall calculation of Total Adjusted Asset Value, such that
it equals twenty-five percent (25%) of the Total Adjusted Asset Value.
"Total Liabilities" shall mean, as of any Calculation Date, the sum of (a) all
liabilities of the Borrower and its consolidated Subsidiaries, as calculated in
accordance with GAAP (including, in any case and without limitation, deferred
taxes) less (i) intercompany items and (ii) liabilities attributable to Joint
Venture Projects or Joint Ventures plus (b) Borrower's Equity Percentage of
Total Liabilities attributable to Joint Venture Projects or Joint Ventures.
Without duplication, Total Liabilities shall include all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including the obligations to reimburse the
issuer in respect of any letters of credit.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans.
"Total Unsecured Indebtedness" shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower, plus (b) without
duplication Borrower's Equity Percentage of any unsecured Indebtedness of any
Joint Venture and/or Joint Venture Projects as of such Calculation Date, other
than trade indebtedness incurred in the ordinary course of business; provided,
that all Indebtedness which is secured by a pledge of equity interests only
shall be deemed to be unsecured indebtedness.
"Type" means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
"Unconsolidated Affiliate(s)" means, with respect to any Person (the "parent"),
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent's consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.
"Unencumbered Assets" shall mean real property that is wholly-owned by the
Borrower or by a Wholly-Owned Subsidiary of the Borrower that is not subject to
a mortgage lien or to any agreement with any other lender that prohibits the
creation of a Lien on that specific property.
"Unencumbered EBITDA" shall mean, as of any Calculation Date, EBITDA of the
Borrower for the most recently-ended Annual Period that is directly attributable
to Unencumbered Assets.
"United States" and "U.S." mean the United States of America.
"Voting Stock" means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
"Wells Fargo Bank" means Wells Fargo Bank, National Association and its
successors.
"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
"Wholly-Owned Subsidiary" contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof"




--------------------------------------------------------------------------------




and "hereunder," and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)All references herein to the "knowledge" of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.


1.03    Accounting Terms. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect on the date of
this Agreement (subject to subsection (a) below) from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


(a)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(b)Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing general requirements of this Section 1.03 or
otherwise set forth in this Agreement, all real estate transactions shall, for
the duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB ASC
66).


(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make




--------------------------------------------------------------------------------




a loan (each such loan, a "Committed Loan") to the Borrower at closing in an
aggregate amount equal to the amount of such Lender's Commitment, or such lesser
amount as Borrower may request in the Committed Loan Notice. Committed Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein. The
Committed Loans shall be funded in full at closing, and Borrower shall not have
the right to borrow any portion of Lender's Commitment not funded as a Committed
Loan at closing or to re-borrow any portion of a Committed Loan which has been
repaid.


2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a)The Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of the Borrowing of, of any conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
the Borrowing of Base Rate Committed Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. The Borrowing of,
and each conversion to or continuation of Eurodollar Rate Committed Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), the Borrowing of or
any conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (ii) the
requested date of the Borrowing (which must be the Closing Date), conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be continued as the same Type of Committed Loan, each having the same
Interest Period as the Committed Loans that are the subject of such continuation
(e.g., a one-month Eurodollar Rate Committed Loan shall continue as a one-month
Eurodollar Committed Loan). Any such automatic conversion shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Committed Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Committed Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of the Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Wells Fargo
Bank with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.


(c)Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the existence of a Default, no Loans may
be converted to or continued as Eurodollar Rate Committed Loans without the
consent of the Required Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Wells Fargo Bank's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Eurodollar Rate Committed Loans.


2.03    Intentionally Omitted.
2.04    Intentionally Omitted.




--------------------------------------------------------------------------------




2.05    Intentionally Omitted.
2.06    Prepayments. The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) two Business
Days prior to any date of prepayment of Eurodollar Rate Committed Loans and (B)
on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurodollar Rate Committed Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Committed Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender's
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05, if any. Subject to Section 2.18, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.


2.07    Intentionally Omitted.
2.08    Repayment of Loans.


(a)The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.


(b)Intentionally omitted.


(c)The Borrower shall Fully Satisfy all other Obligations on or prior to the
earlier of (i) the date on which payment of such Obligations are required to be
paid pursuant to the terms hereof or of the other Loan Documents and (ii) the
Maturity Date.


2.09    Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.


(b)(i)     If any amount of principal of any Loan is not paid within five (5)
days after the date when due (other than on the Maturity Date, as to which such
five (5) day period shall not apply, whether at stated maturity, by acceleration
or otherwise), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply, whether at stated maturity, by acceleration or otherwise), then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.10    Fees. The Borrower shall pay to the Administrative Agent, Arranger
and/or Lenders such fees as shall have been separately agreed upon in writing
(and approved by Administrative Agent) in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.






--------------------------------------------------------------------------------




2.11    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. For clarification, in no event shall interest on the same
portion of the Committed Loans for the same day be included in more than one
Interest Period.


2.12    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loan in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loan and payments with respect
thereto.


2.13    Payments Generally; Administrative Agent's Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b)    (i)     Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for




--------------------------------------------------------------------------------




the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Committed Loan made by it, resulting in such
Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loan and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in its
Committed Loan to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.15    Extension of Maturity Date.


(a)Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.15 and subject to the
provisions of clause (c) of this Section 2.15, the Maturity Date shall be the
Initial Maturity Date.


(b)Extended Maturity Date Option. Not less than thirty (30) days prior to the
Existing Maturity Date, the Borrower may request in writing that the Lenders
extend the term of this Agreement to the next occurring Extended Maturity Date.
Such extension option shall be subject to the satisfaction of the following
requirements:




--------------------------------------------------------------------------------






(i)at the Existing Maturity Date, there shall not exist any Event of Default by
the Borrower or any other Loan Party;


(ii)the Borrower shall, on the Existing Maturity Date, deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Existing
Maturity Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
extension, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (2) no Event of Default exists; and


(iii)the Borrower shall, at the Existing Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Loans) an extension fee equal to five one-hundredths of one percent
(0.05%) of the then-existing Total Outstandings for each three-month extension.


(c)Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.


(d)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.


2.16    Intentionally Omitted.
2.17    Intentionally Omitted.
2.18    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; third, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement; and
fourth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loan in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loan was made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of the Loan of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Certain Fees. That Defaulting Lender shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the Outstanding Amount of the
Committed Loan funded by it (and the Borrower shall not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender).




--------------------------------------------------------------------------------






(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.


(iii)    Notwithstanding the provisions of subsection (i) and (ii) above, (x)
Borrower shall not be required to increase any such amounts payable to
Administrative Agent or any Lender, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person's
failure to comply with the requirements of this Agreement, including without
limitation, Section 3.06 or (2) that are United States withholding taxes imposed
on amounts payable to such Person that are Excluded Taxes; and (y) Borrower
shall not be required to compensate Administrative Agent or any Lender pursuant
to this Section for any additional sums payable under this Section, including
Indemnified Taxes or Other Taxes, incurred more than 180 days prior to the date
that Administrative Agent or such Lender, as the case may be, notifies Borrower
of the Change in Law or other event giving rise to such additional sums and of
Administrative Agent's or such Lender's intention to claim compensation
therefor.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.


(c)Tax Indemnifications.


(i)Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the




--------------------------------------------------------------------------------




Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided however that, upon payment by the
Borrower, at the request of the Borrower, the Administrative Agent and/or the
applicable Lender(s), as the case may be, shall assign its right to any claim
for a refund of any Indemnified Taxes or Other Taxes that the Borrower believes
were incorrectly or illegally imposed or asserted and shall cooperate with the
making of any such refund claim, including signing appropriate forms and
documents (in each case to the extent in form and substance reasonably
acceptable to such Person), and shall pay to Borrower any amounts recovered from
a Governmental Authority pursuant to such claims and received by the
Administrative Agent and/or such Lender.


(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
1.any Lender that is a "United States person" within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and


2.each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


a.executed originals of properly completed and currently effective Internal
Revenue Service Form W‑8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,


b.executed originals of properly completed and currently effective Internal
Revenue




--------------------------------------------------------------------------------




Service Form W‑8ECI,


c.executed originals of properly completed and currently effective Internal
Revenue Service Form W‑8IMY and all required supporting documentation,


d.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W‑8BEN, or


e.executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws and/or reasonably requested by Borrower or Administrative Agent
to permit the Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(iv)    The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Borrower.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or




--------------------------------------------------------------------------------




maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.


3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Committed Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Committed Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:


i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);


ii.subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or


iii.impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loan made by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.




--------------------------------------------------------------------------------






(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan was in
fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loan hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment to the extent such
designation or assignment is applicable to it.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender becomes a Defaulting Lender hereunder, the Borrower may
replace such Lender in accordance with Section 10.13.


3.07    Survival. All of the Borrower's, Administrative Agent's and Lenders'
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, and resignation of
the Administrative Agent.






--------------------------------------------------------------------------------






ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:


(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i)fully executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;


(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; 


(v)a favorable opinion of counsel to the Borrower (on behalf of each of the Loan
Parties), addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit B and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;


(vi)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all applicable consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)a certificate signed by a Responsible Officer of the Parent certifying (A)
that each Consolidated Party is in compliance in all material respects with all
existing contractual financial obligations, (B) all governmental, shareholder
and third party consents and approvals necessary for the Loan Parties to enter
into the Loan Documents and fully perform thereunder, if any, have been
obtained, (C) immediately after giving effect to this Agreement, the other Loan
Documents and all the transactions contemplated therein to occur on such date,
(1) each of the Loan Parties is solvent, (2) no Default or Event of Default
exists, or would result from such proposed Credit Extension or from the
application of the proceeds thereof, (3) all representations and warranties
contained herein and in the other Loan Documents are true and correct in all
material respects, and (4) the Loan Parties are in compliance with each of the
financial covenants set forth in Section 7.11 (and including detailed
calculations of each such financial covenant); (D) that the conditions specified
in this Section 4.01 have been satisfied; (E) that, to such Responsible
Officer's knowledge, there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(F) the current Debt Ratings;


(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;


(ix)a Request for Credit Extension in accordance with the requirements hereof;


(x)such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.


(b)There shall not have occurred a material adverse change since December 31,
2010 in the business, assets,




--------------------------------------------------------------------------------




operations, condition (financial or otherwise) or prospects of the Borrower and
the other Loan Parties taken as a whole, as reasonably determined by the
Administrative Agent.
(c)There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, as reasonably determined by the
Administrative Agent.


(d)Any fees required to be paid on or before the Closing Date shall have been
paid.


(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Intentionally Omitted.


ARTICLE V.

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business (except, in the case of any Loan Party other than the Borrower,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect) and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case, to the extent that the same could
not reasonably be expected to (y) result in such Loan Party's obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (z) have a Material Adverse
Effect.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except, in
each case, to the extent that failure to obtain or file the same, as applicable,
could not reasonably be expected to (a) result in any Loan Party's obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (b) have a Material Adverse
Effect.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally and (b) the application of




--------------------------------------------------------------------------------




general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.


5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated March 31, 2011, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the Credit Extensions contemplated hereby,
or (b) except as specifically disclosed in Schedule 5.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.


5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens not prohibited by Section 7.01.


5.09    Environmental Compliance. Except as set forth on Schedule 5.09, no Loan
Party (a) has received any notice or other communication or otherwise learned of
any Environmental Liability which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non compliance with or violation of the requirements of any
Environmental Law by any Loan Party, or any permit issued under any
Environmental Law to any Loan Party; or (ii) the Release or threatened Release
of any Hazardous Materials into the environment; or (b) to its knowledge, has
threatened or actual liability in connection with the Release or threatened
Release of any Hazardous Materials into the environment which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
none of the Loan Parties has received any Environmental Complaint.


5.10    Insurance. The properties of the Borrower and each of its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. The present insurance coverage (as of the date of this
Agreement) of the Borrower and each of its Subsidiaries is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 5.10.






--------------------------------------------------------------------------------




5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed
special tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.


5.12    ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.


5.13    Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a complete
and accurate list of all Subsidiaries and Joint Ventures/Unconsolidated
Affiliates of the Borrower as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms, jurisdictions of organization, respective equity owners and
respective equity ownership interests, thereof. The Equity Interests owned by
Borrower in each Subsidiary and each Joint Venture/Unconsolidated Affiliate are
validly issued, fully paid and non-assessable and are owned by Borrower free and
clear of all Liens, except to the extent that the failure or non-compliance of
the same would have a Material Adverse Effect.


5.14    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.


5.15    Disclosure. To Borrower's knowledge, the Borrower has disclosed or made
available to the Administrative Agent all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse




--------------------------------------------------------------------------------




Effect. To Borrower's knowledge, no report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions that Borrower believed to be reasonable at the
time.


5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17    Taxpayer Identification Number. The Borrower's true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.


5.18    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for and material to the operation of their respective
businesses, without conflict with the rights of any other Person, except for
such conflicts that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary of any of them,
and that is material to Borrower and its Subsidiaries, taken as a whole,
infringes upon any rights held by any other Person, except for such conflicts
that could reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.


ARTICLE VI.

AFFIRMATIVE COVENANTS


So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall and shall cause (i) except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03, each Loan Party and (ii)
except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03
and/or to the extent the failure to do so would not result in a Material Adverse
Effect, each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent, a consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified,
to knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries, (B) a report of such
Registered Public Accounting Firm as to the effectiveness of Borrower's internal
control over financial reporting pursuant to Section 404 of Sarbanes‑Oxley; and
(C) any other information included in the Parent's or the Borrower's Form 10-K
for such fiscal year;


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent's fiscal year then ended, and any other information included in the
Parent's or the Borrower's Form 10-Q for such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year




--------------------------------------------------------------------------------




and the corresponding portion of the previous fiscal year, all in reasonable
detail, such consolidated statements to be certified, to knowledge, by the chief
executive officer, chief financial officer, chief accounting officer, treasurer,
controller or other senior financial or accounting executive of the Parent as
fairly presenting, in all material respects, the financial condition, results of
operations and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and


(c)no later than December 15 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the succeeding four (4) quarters, and
no later than August 31 of each year preliminary pro forma projected sources and
uses of cash for such parties made in good faith for the succeeding fiscal year.


As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Loan Parties.


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):


(i)a Compliance Certificate of a Responsible Officer of the Parent substantially
in the form of Exhibit E attached hereto, (A) demonstrating compliance, as of
the end of each such fiscal period, with (1) the financial covenants contained
in Section 7.11 and (2) the financial covenants contained in each of the
indentures or other agreements relating to any publicly issued debt securities
of any Consolidated Party, in each case by detailed calculation thereof (which
calculation shall be in form reasonably satisfactory to the Agent and which
shall include, among other things, an explanation of the methodology used in
such calculation and a breakdown of the components of such calculation), (B)
stating that, to such Responsible Officer's knowledge, the Loan Parties were in
compliance with each of the covenants set forth in Articles VI and VII of this
Agreement at all times and in all material respects during such fiscal period;
and (C) stating that, as of the end of each such fiscal period, no Default or
Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Loan Parties
propose to take with respect thereto;


(ii)a schedule of the Properties summarizing net operating income and occupancy
rates as of the last day of the applicable quarter;


(iii)a summary of property purchases during the applicable quarter;


(iv)an update to Schedule 5.13 attached hereto (which such update shall, in each
case, be deemed to replace, amend and restate such schedule);


(v)a listing of all Projects Under Development showing the total capital
obligation of the Loan Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.


(c)promptly after any written request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;


(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable




--------------------------------------------------------------------------------




non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and
(f)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, "Borrower Materials") by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
"Platform") and (b) certain of the Lenders (each, a "Public Lender") may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall
mean that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated "Public Side Information;" and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform not designated "Public Side Information."
6.03    Notices. Promptly after it has knowledge thereof, notify the
Administrative Agent and each Lender:


(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;


(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(e)of the occurrence of any Internal Control Event; and


(f)of any announcement by Moody's or S&P of any change or possible change in a
Debt Rating.


Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become
delinquent, all of its material obligations




--------------------------------------------------------------------------------




and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, prior to the time at which
the same shall become due and delinquent, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.


6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries, in all material respects, in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


6.10    Inspection Rights. Permit representatives appointed by the
Administrative Agent or Lenders (as coordinated by the Administrative Agent),
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect any of its Properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower (provided
through the Administrative Agent) and in a manner that will not unreasonably
interfere with such Person's business operations; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of Section
10.07.


6.11    Use of Proceeds. Use the proceeds of the Borrowings solely for the
following purposes: (a) to finance the acquisition of real properties; (b) to
finance the development of improvements to real properties; (c) to refinance
and/or retire existing Indebtedness, and (d) for working capital and other
general corporate purposes, including without limitation, in conjunction with
the acquisition and/or refinancing of one or more of the Properties commonly
referred to as Prime Outlets in Jeffersonville, Ohio, The Walk in Atlantic City,
New Jersey and Ocean Factory Outlets in Ocean City, Maryland.


6.12    Additional Guarantors.


(a)If any Person (other than an Exempt Subsidiary) becomes a Wholly-Owned
Subsidiary of any Loan Party or if at any time any Person formerly qualifying as
an Exempt Subsidiary as a result of clauses (b), (c) or (d) of the definition
thereof ceases to meet the requirements for qualification as an Exempt
Subsidiary, the Borrower shall (i) if such Person is a Domestic Subsidiary of a
Loan Party, cause such Person to promptly (and in any event within fifteen (15)
days from the date any such Person




--------------------------------------------------------------------------------




meets the requirements for becoming a Guarantor as set forth in this Section
6.12) become a Guarantor by executing and delivering to the Administrative Agent
a counterpart of the Guaranty or such other documents or materials as the
Administrative Agent shall reasonably deem appropriate for such purpose, (ii)
provide the Administrative Agent with notice thereof, and (iii) cause such
Person to deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, that to the
extent such Person holds (whether upon delivery of the items required above or
at any time after the delivery of the items required above) assets with a fair
market value in excess of $20,000,000, the Borrower shall (if requested by
Administrative Agent) cause to be delivered to the Administrative Agent
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)).


(b)Notwithstanding any other provisions of this Agreement to the contrary (x) to
the extent a Guarantor anticipates becoming or intends to become an Exempt
Subsidiary and/or (y) the release of such Guarantor as a Guarantor hereunder
would result in the cure of a Default and/or an Event of Default hereunder (and
will not, of itself or on a pro forma basis with respect to the financial
covenants contained herein give rise to one or more other Defaults and/or Events
of Default), the Borrower may request (and, to the extent the conditions set
forth below are met, obtain) a release of such Guarantor as a Guarantor
hereunder in accordance with the following:


(i)the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Guarantor hereunder, a written request for release of the
applicable Guarantor and a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower (or Parent) in form and substance reasonably acceptable
to the Administrative Agent, (A) demonstrating that upon such release the Loan
Parties will on a pro forma basis continue to comply with (1) the financial
covenants contained in Section 7.11 and (2) the financial covenants contained in
each of the indentures or other agreements relating to any publicly issued debt
securities of Borrower and/or Parent, in each case by a reasonably detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that the Loan Parties will be in
compliance with each of the covenants set forth in Articles VI and VII of the
Agreement following such release, (C) stating that, to such Responsible
Officer's knowledge, following such release, no Default or Event of Default will
exist under the Agreement or any of the other Loan Documents, or if any Default
or Event of Default will exist, specifying the nature and extent thereof and
what action the Loan Parties propose to take with respect thereto, and (D) if
applicable, attaching, pursuant to Section 5.13 of the Agreement, an updated
version of Schedule 5.13 to the Agreement; and


(ii)the Administrative Agent shall have reviewed and approved (in writing) the
request for release and Pro Forma Compliance Certificate delivered pursuant to
subclause (i) above; provided, that the failure of the Administrative Agent to
respond to such a request within ten (10) days of its receipt thereof shall
constitute the Administrative Agent's approval thereof; provided, further, that
any approval of the Administrative Agent provided pursuant to this subclause
(ii) shall lapse and be null and void sixty (60) days following the granting
thereof if the applicable Guarantor has not, on or prior to the completion of
such period, met the criteria for qualification as an Exempt Subsidiary.


Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that: (A) upon such
release the Loan Parties (1) will on a pro forma basis continue to comply with
the financial covenants contained in Section 7.11 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under the Credit Agreement or any of the
other Loan Documents, or if any Default or Event of Default will exist, the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto will be specified, and (C) attached pursuant to Section 5.13 of
the Agreement, is an updated version of Schedule 5.13 to the Agreement, the
request for release shall be approved and issued by the Administrative Agent
within the 10-day time period specified in subsection (b)(ii).
Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.
(c)    For purposes of clarification, (i) the Borrower may, at any time, elect
to cause an Exempt Subsidiary to become a Guarantor hereunder, and (ii) as
provided in the definition of the term "Unencumbered Assets," no assets owned or
held directly by any Exempt Subsidiary shall be included in any calculation
involving the value of or income from Unencumbered Assets unless




--------------------------------------------------------------------------------




such Exempt Subsidiary is a Loan Party as of the date of such calculation.
6.13    REIT Status. Take all action necessary to maintain the Parent's status
as a REIT.


6.14    Environmental Matters.


(a)Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonably attorneys' fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties' use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys' fees. The Loan Parties'
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.15(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender prior to the occurrence of an Event of Default if and to the extent
that any claims arise as the direct result of any action of the Administrative
Agent and/or any of the Lenders (or any Person(s) claiming by, through or under
any of them) at the Properties, or any of them.


(b)If the Administrative Agent requests in writing and if (i) the Borrower or
the applicable Subsidiary does not have environmental insurance with respect to
any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve (12)
month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower's expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent's written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower's prior written approval unless an Event of Default exists hereunder


(c)Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in material
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
real property to the extent any failure could reasonably be expected to have a
Material Adverse Effect.


(d)Provide upon such Person's receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.


ARTICLE VII.

NEGATIVE COVENANTS


So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall




--------------------------------------------------------------------------------




it permit any Wholly-Owned Subsidiary to, directly or indirectly:
7.01    Liens. Contract, create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues or the property, assets or
revenues of any other Person, whether now owned or hereafter acquired (or permit
any other Subsidiary to do so), if the Indebtedness underlying such Lien would
cause the Borrower to be in violation of any of the provisions of Section 7.11
hereof.
7.02    Investments. Make any Investments, except:


(a)Projects Under Development, undeveloped land holdings, Joint Venture Projects
and Joint Ventures, Securities Holdings and Mortgages to the extent such
Investments are not prohibited under Sections 7.11(h) and (i);


(b)Investments held by the Borrower or any other Loan Party in the form of Cash
Equivalents;


(c)advances to officers, directors and employees of the Borrower or any other
Loan Party in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;


(d)Investments of the Borrower and/or the Parent, directly or indirectly, in any
other Loan Party and/or in any Subsidiary (including without limitation, any
Exempt Subsidiary);


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by any Loan Party or any Subsidiary;
and
(g)Investments existing on the date of this Agreement.


7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(or permit any other Subsidiary to do so), except:


(a)Indebtedness under the Loan Documents; and


(b)any other Indebtedness (including, without limitation, Guarantees of the
Borrower or any other Loan Party in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Loan Party) to the extent such
Indebtedness is not prohibited under Section 7.11; provided, that to the extent
such Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party.


7.04    Fundamental Changes. Except as otherwise permitted under this Agreement,
merge, dissolve, liquidate, consolidate with or into another Person (unless
Borrower or such Wholly-Owned Subsidiary is the surviving entity), or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:


(a)any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;


(b)any Wholly-Owned Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor;
and


(c)all or substantially all of the assets or all of the Equity Interests of a
Wholly-Owned Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05.


7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:




--------------------------------------------------------------------------------






(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;
(b)Dispositions of inventory in the ordinary course of business;


(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)Dispositions of property by any Wholly-Owned Subsidiary to the Borrower or to
any Wholly‑Owned Subsidiary thereof; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;


(e)Dispositions permitted by Section 7.04(a) - (b);


(f)Dispositions by the Borrower and its Wholly-Owned Subsidiaries of any
property (whether in one transaction or in several related transactions), the
aggregate fair market value of which is less than $25,000,000; provided, at the
time of such Disposition, no Default shall exist or would result from such
Disposition; or


(g)Dispositions in which the fair market value of the assets subject to such
Disposition exceeds $25,000,000, if and to the extent that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
and (ii) the Borrower shall have delivered to the Administrative Agent written
notice of a proposed or pending Disposition, together with a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such proposed
or pending Disposition, on a pro forma basis, the Borrower shall be in
compliance with all of the covenants contained in Section 7.11, and (iii)
promptly (but no later than five (5) Business Days following the effective date
of any such Disposition for which such notice and Pro Forma Compliance
Certificate shall have previously been given), the Borrower shall have delivered
to the Administrative Agent written confirmation that the Disposition shall have
occurred and that the calculations and other information set forth in such Pro
Forma Compliance Certificate remain accurate, true and correct as of the
effective date of such Disposition (or identifying any applicable differences,
provided that the Borrower shall remain in compliance with the covenants
contained in Section 7.11);
provided, however, that any Disposition pursuant to clauses (a) through (g)
above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.
7.06    Anti-Terrorism Laws; FCPA.


(a)Be an "enemy" or an "ally of the enemy" within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.17); or


(b)fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto.


7.07    Change in Nature of Business. Engage in (or permit any other Subsidiary
to engage in) any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto.


7.08    Transactions with Affiliates. Except as otherwise contemplated or
permitted pursuant to Section 7.04, enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate; provided, however, that this provision shall not be
deemed to prohibit the issuance of preferred Equity Interests to any party.


7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Wholly-Owned Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Wholly-Owned Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Wholly-Owned Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any Negative Pledge incurred
or provided in favor of any holder of Indebtedness permitted hereunder solely to
the extent any such Negative Pledge relates to




--------------------------------------------------------------------------------




the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; provided, that this Section 7.09
shall not be deemed to restrict the ability of the Borrower or any Exempt
Subsidiary from entering into Contractual Obligations of any type related to
secured financing transactions.


7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11    Financial Covenants. Fail, at any applicable time of calculation, to
comply with any of the following financial covenants for Borrower on a fully
consolidated basis (provided, that for purposes of the following financial
covenants and each of the components used in the calculation thereof and
notwithstanding anything contained herein to the contrary, the financial
information relating to the "Borrower" will be fully consolidated with that of
the Parent, and provided further that such calculations, if not calculated as of
the last day of a calendar quarter, shall be calculated as of the last day of
the immediately preceding calendar quarter, except that the calculation set
forth in item (g) below shall be calculation as of the end of each fiscal year):


(a)Fair Market Minimum Net Worth. Borrower shall maintain a Fair Market Minimum
Net Worth equal to or in excess of $600,000,000.


(b)Total Liabilities to Total Adjusted Asset Value. Borrower shall not permit,
as of any date of calculation, the ratio of Total Liabilities to Total Adjusted
Asset Value to exceed sixty percent (60%).


(c)Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit, as of any date of calculation, the ratio of Secured Indebtedness to
Total Adjusted Asset Value to exceed thirty-five percent (35%).


(d)EBITDA to Fixed Charges. Borrower shall maintain the ratio of EBITDA for the
twelve-month period ending as of the most-recent Calculation Date to Fixed
Charges for such twelve-month period equal to or in excess of 1.50:1.0.


(e)Total Unsecured Indebtedness to Adjusted Unencumbered Asset Value. Borrower
shall not permit, as of any date of calculation, the ratio of Total Unsecured
Indebtedness to Adjusted Unencumbered Asset Value to exceed sixty two and
one-half percent (62.5%).


(f)Minimum Unencumbered Debt Yield. Borrower shall not permit, as of any date of
calculation, the ratio of Adjusted Net Operating Income From Unencumbered Assets
for the twelve-month period ending as of the most-recent Calculation Date to
Indebtedness as of such Calculation Date to be less than twelve percent (12.0%).


(g)Dividends and Distributions. Borrower shall limit aggregate Restricted
Payments, as measured at each fiscal year end, to an amount not to exceed Funds
From Operations; provided, however that to the extent an Event of Default exists
under Section 8.02(a) hereof, Borrower shall limit aggregate Restricted Payments
to the minimum amount required to cause the Parent to maintain its REIT status.


(h)Investments. Borrower shall not permit (i) the total cost budget of Projects
Under Development to exceed twenty-five percent (25%) of Total Adjusted Asset
Value or (ii) the aggregate value of the following items to exceed thirty-five
percent (35%) of Total Adjusted Asset Value: (A) the total cost budget of
Projects Under Development; plus (B) the cost value of all undeveloped holdings
(raw land or land which is not otherwise an operating property other than any
properties determined to be Projects Under Development) determined in accordance
with GAAP; plus (C) the value of all Joint Venture Projects of Borrower plus,
without duplication, the cost-basis value of Borrower's investment in Joint
Ventures (in each case taking into account Borrower's Equity Percentage
thereof); plus (D) the value of Borrower's Securities Holdings; plus (E) the
value of all Mortgages held by Borrower.


(i)Mortgages to Total Adjusted Asset Value. Borrower shall not, at any time
during the term hereof, permit the value of all Mortgages held by Borrower to
exceed five percent (5%) of Total Adjusted Asset Value.


7.12    Organizational Documents; Ownership of Subsidiaries. Permit any Loan
Party to (a) amend, modify, waive or change its Organization Documents in a
manner materially adverse to the Lenders, or (b) create, acquire or permit to
exist or permit or cause any of their Subsidiaries to create, acquire or permit
to exist, any Foreign Subsidiaries.


7.13    Negative Pledges. Enter into, assume or become subject to any Negative
Pledge or any other agreement




--------------------------------------------------------------------------------




prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation except pursuant to any document or instrument governing
Indebtedness that does not result in any violation of the covenants set forth in
Section 7.11 hereof and is not otherwise prohibited by this Agreement or any
other Loan Document, provided that any such restriction contained therein
relates only to the properties or assets constructed or acquired in connection
with such Indebtedness.


7.14    Sale Leasebacks. Except as could not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.


7.15    Prepayments of Indebtedness. If any Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Indebtedness of such Person if such amendment or
modification would add or change any terms in a manner that would have a
Material Adverse Effect.


ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or (ii)
within three (3) days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five (5) Business Days after written
notice from Administrative Agent that the same has become due and payable, any
other amount payable hereunder or under any other Loan Document; or


(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in
any of Section 6.01, 6.02, 6.03 (other than 6.03(a)), 6.05, 6.07, 6.11 or 6.13
or Article VII (other than Section 7.09) or the Guaranty given by any Guarantor
or any provision thereof shall cease to be in full force and effect (other than
as a result of a release of the applicable Guarantor in accordance with the
terms and conditions hereof), or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm, in writing, such Guarantor's
obligations under such Guaranty; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in herein
or in any other Loan Document on its part to be performed or observed and is not
cured within any notice, grace and/or cure period provided for herein or in such
Loan Document or, if no such notice, grace and/or cure period is provided for,
such failure continues for thirty (30) days after the earlier of the date on
which a Loan Party obtains knowledge thereof and the delivery of written notice
thereof from Administrative Agent or fails to perform or observe any other
covenant or agreement in any other Loan Document within the grace or cure period
provided for therein (or, if no such grace or cure period is specified, within
thirty (30) days after the earlier of the date on which a Loan Party obtains
knowledge thereof and the delivery of written notice thereof from Administrative
Agent), provided that in the case of any such default which is susceptible to
cure but cannot be cured within thirty (30) days through the exercise of
reasonable diligence, if such Loan Party commences such cure within the initial
thirty (30) days period and thereafter diligently prosecutes same to completion,
such period of thirty (30) days shall be extended for such additional period of
time as may be reasonably necessary to cure same, but in no event shall such
extended period exceed sixty (60) additional days; or


(d)Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or


(e)Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement)




--------------------------------------------------------------------------------




of more than the Threshold Amount (determined as set forth in the definition of
Threshold Amount), or (B) fails to observe or perform, beyond any applicable
notice and cure periods, any other material agreement or condition relating to
any such Indebtedness or Guarantee (determined as set forth in the definition of
Threshold Amount) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; and/or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount (determined as set forth in the definition of
Threshold Amount); or


(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or


(h)Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or any Loan Party commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other governmental or
regulatory agency of competent jurisdiction shall make a determination that, or
issue a judgment, order, decree or ruling to the effect that, any one or more of
the Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or


(k)Change of Control. There occurs any Change of Control without the consent of
each of the Agents and the Required Lenders.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans (if such commitments have
not then expired or terminated) to be terminated, whereupon such commitments and
obligation shall be terminated;






--------------------------------------------------------------------------------




(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.17 and
2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.



ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to




--------------------------------------------------------------------------------




exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. No such delegation
shall limit or affect Administrative Agent's obligations under this Agreement,
including without limitation, this Article IX.


9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States that satisfies the requirements of an
Eligible Assignee. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents first arising from and after the




--------------------------------------------------------------------------------




date of such termination (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent's resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner(s), Arranger(s), Syndication Agent(s), Documentation
Agent(s) or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10    Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations hereunder and under each of
the other Loan Documents (a) to the extent such release is requested by such
Guarantor and the Borrower in accordance the provisions set forth in Section
6.12(b) hereof and upon the satisfaction of the conditions set forth in such
Section 6.12(b) (as reasonably determined by the Administrative Agent) or (b) if
such Guarantor ceases to be a Wholly-Owned Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent's authority
to grant releases and terminations pursuant to this Section 9.10. Further, the
Administrative Agent is hereby authorized by the Lenders, upon the request of
any Guarantor released pursuant to Section 6.12(b) hereof, to execute and
deliver to such Guarantor a document (in form and substance acceptable to the
Administrative Agent) evidencing such release.








--------------------------------------------------------------------------------




ARTICLE X.

MISCELLANEOUS


10.01    Amendments, Etc. Except as provided in this Agreement and in the other
Loan Documents (including with respect to matters requiring action of the
Administrative Agent only), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any terminated
Commitment) without the written consent of such Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of "Default Rate";


(e)change either of Sections 2.14 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or


(g)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination; provided, however, that this
provision shall not prevent Administrative Agent from requesting a response to
any amendment, waiver or modification requests within a shorter time frame.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
NOTWITHSTANDING THE FOREGOING, Borrower shall, to the extent Administrative
Agent is not a signatory thereto, give Administrative Agent written notice of
any amendment, modification or revision to the 2010 Credit Agreement, or of any
new credit facility which replaces the 2010 Credit Agreement, within five (5)
Business Days after the effective date of the same (which notice shall include a
fully executed copy of such amendment, modification or revision or new credit
agreement) and, unless Administrative Agent gives Borrower written notice to the
contrary within fifteen (15) days after receipt of such notice (or within
fifteen (15) days of the effective date of such amendment, modification or
revision to the 2010 Credit Agreement or other credit facility if the
Administrative Agent is a signatory thereto), the corresponding provisions of
this Agreement shall automatically be deemed to be amended, modified and revised
in like manner, without the necessity of any written amendment hereto or other
written agreement. Administrative Agent and the Lenders expressly acknowledge
and agree to the terms of that certain letter




--------------------------------------------------------------------------------




agreement dated May 24, 2011 between Bank of America, N.A., as administrative
agent, and Borrower, as borrower, in respect of the 2010 Credit Agreement.
10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


i.if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


ii.if to any Lender, to the address, telecopier number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier, electronic mail or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each




--------------------------------------------------------------------------------




Lender may change its address, telecopier, electronic mail or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the good faith
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for such indemnified party's gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein as separately agreed to in writing, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided, however, in no event shall Borrower pay or reimburse
Administrative Agent and Lenders for more than one counsel (in the aggregate) at
any time prior to an Event of Default hereunder.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including




--------------------------------------------------------------------------------




the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the fraud, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction; and provided
further that, Borrower shall not, in any event, pay or reimburse (or be
obligated to pay or reimburse) Indemnitees for more than one counsel (in the
aggregate) at any time prior to an Event of Default hereunder.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the fraud, gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding




--------------------------------------------------------------------------------




sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


10.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loan at the time owing to it); provided that
any such assignment shall be subject to the following conditions:


(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the Loan at
the time owing to the assigning Lender or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan assigned;


(iii)Required Consents. The following consents shall be required in connection
with each and every assignment of all or any portion of a Lender's rights and
obligations under this Agreement (including all or a portion of its Loan):


(A)the consent of the Borrower shall be required in connection with any
assignment hereunder; provided, however, that (i) where the assignee is an
Eligible Assignee, such consent shall not be unreasonably withheld or delayed
(unless upon the consummation of such assignment, such Eligible Assignee,
together with its Affiliates, shall hold, directly or indirectly, fifty percent
(50%) or more of the Outstanding Amount, in which event Borrower may grant or
withhold such consent in its sole discretion); (ii) notwithstanding the
foregoing, the consent of the Borrower to any assignment shall not be required
in the event that an Event of Default has occurred and is continuing at the time
of such assignment; (iii) notwithstanding the foregoing, the consent of the
Borrower to any assignment shall be not be required in the event that such
assignment is to a Lender, an Affiliate of a Lender, or an Approved Fund with
respect to such Lender (unless, in each case, the applicable Lender is a
Defaulting Lender); and provided, further, that any consent of the Borrower
required pursuant to this Section 10.06(b) shall be deemed to have been given if
Borrower shall not object to such assignment by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of such proposed assignment; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or




--------------------------------------------------------------------------------




an Approved Fund with respect to such Lender (unless, in each case, the
applicable Lender is a Defaulting Lender).


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall




--------------------------------------------------------------------------------




retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)Intentionally Omitted.


(h)Intentionally Omitted.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the written consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing and either (a) as a result thereof, the Obligations hereunder shall
have been accelerated pursuant to Section 8.02(b) or (b) to the extent of any
then-existing amounts due hereunder from any Loan Party to Administrative Agent
or any Lender (whether principal, interest, fees or other amounts) that are past
due hereunder or under any other Loan Document), each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such




--------------------------------------------------------------------------------




Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate"). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:






--------------------------------------------------------------------------------




(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)if the replacement of a Lender is predicated upon a Lender's request for
compensation under Section 3.04 or for payment under Section 3.01 hereof,
Borrower shall have required the applicable Lender to make such assignment
within sixty (60) days of the applicable request for compensation under Section
3.04 or for payment under Section 3.01.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.


(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER ON CONTRACT,




--------------------------------------------------------------------------------




TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Act.


10.19    Time of the Essence. Time is of the essence of the Loan Documents.


10.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By:                                                                           
Name:Frank C. Marchisello Jr.
Title:Vice President, Treasurer, Assistant Secretary

(Signatures continued on next page)








































--------------------------------------------------------------------------------




LENDERS/AGENT:
Wells Fargo Bank, National Association,
individually in its capacity as Administrative Agent and as a Lender




By:                                                                                                            


Name:                                                                                                       


Title:                                                                                                         



    






[End of signature pages]




    
    
































--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$150,000,000.00
100%
Total
$150,000,000.00
100%





















































--------------------------------------------------------------------------------




SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS






















































--------------------------------------------------------------------------------








SCHEDULE 5.06
LITIGATION
1.     There are approximately thirteen (13) lawsuits filed in various
jurisdictions which involve "slip and fall" type events alleged to have occurred
at various shopping center locations. These actions are being defended by the
applicable insurance carrier, and the Borrower and the Guarantors have no reason
to expect that any claim which might prevail would be in excess of the insurance
coverage.


2.    There are a limited number of other personal injury lawsuits filed in
various jurisdictions alleged to have occurred at various shopping center
locations. These actions are being defended by the applicable insurance carrier,
and the Borrower and the Guarantors have no reason to expect that any claim
which might prevail would be in excess of the insurance coverage.


3.    There is one lawsuit alleging tortuous interference with contract filed in
South Carolina which is being defended by the applicable insurance carrier. The
Borrower and Guarantors have no reason to expect that any claim which might
prevail would be in excess of the insurance coverage.


4.    There is one ADA related lawsuit filed in Tennessee. There is limited
coverage by the applicable insurance carrier and the claim is being defended by
the law firm of Constangy, Brooks & Smith LLP. Insofar as no injury or damage is
alleged to have occurred, the Complaint seeks injunctive relief, attorneys'
fees, costs and litigation expenses.


5.    There are approximately two (2) road condemnation lawsuits pending. The
Borrower and Guarantors are currently evaluating the impact of these proposed
takings in order to commence an action to challenge the condemnation and
otherwise enter into a negotiated settlement of these matters.


6.    There is one (1) EEOC matter involving a person who alleges that she was
fired from her job in Mebane, NC as a security guard/site supervisor based on
her age and sex. The woman's employer was Securitas. Mediation has been
requested, which stays the necessity of filing a position statement with the
EEOC. If the case is not resolved in mediation, then a position statement will
be filed which will deny any and all discrimination by Borrower and Guarantors.
The Borrower and the Guarantors have no reasonable expectation that the
resolution of this matter could have a Material Adverse Effect on the Borrower
or any Guarantor.


7.    There are two (2) other lawsuits which involve incidences occurring at or
in connection with the operation of various shopping centers, which lawsuits are
being defended by the applicable insurance carrier, and the Borrower and the
Guarantors have no reasonable expectation that the resolution of these matters
could have a Material Adverse Effect on the Borrower or any Guarantor.




























--------------------------------------------------------------------------------




SCHEDULE 5.09
ENVIRONMENTAL DISCLOSURE ITEMS




















































--------------------------------------------------------------------------------








SCHEDULE 5.10
INSURANCE
















































--------------------------------------------------------------------------------
















SCHEDULE 5.12(d)
PENSION PLAN OBLIGATIONS












































--------------------------------------------------------------------------------




















SCHEDULE 5.13
SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER


Part (a).    Subsidiaries.


Part (b).    Other Equity Investments.


Part (c).    Owners of Equity Interests in the Borrower.






























--------------------------------------------------------------------------------






















SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS




























































--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


[CONFIRM ALL ADDRESSES]


Tanger Properties Limited Partnership
3200 Northline Ave., Suite 360
Greensboro, NC 27408
Attn: Steven Tanger


With copies to the following:
Frank C. Marchisello Jr.
Virginia R. Summerell
Telephone: 336-292-3010
Telecopier: 336-297-0931


Electronic Mail: tanger@tangeroutlet.com
With copies to the following:
fcmarchisello@tangeroutlet.com
vrsummerell@tangeroutlet.com
cmholt@tangeroutlet.com


Website Address: tangeroutlet.com


Taxpayer ID No.:    56-1822494


[Administrative Agent addresses on following page]






















































--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:


Administrative Agent's Office
(for payments and Requests for Borrowings):


Wells Fargo Bank, National Association
One West Fourth Street, 3rd Floor
Winston-Salem, North Carolina 27101
Attn: Angela R. Brown, Disbursement Administrator




Other Notices as Administrative Agent


Wells Fargo Bank, National Association
2859 Paces Ferry Road
Suite 1200
Atlanta, Georgia 30339
Attn: Loan Administration Manager


with a copy to:


Wells Fargo Bank, National Association
One West Fourth Street, 3rd Floor
Winston-Salem, North Carolina 27101
Attn: Disbursement Administrator








    




























--------------------------------------------------------------------------------








EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Wells Fargo Bank, National Association., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Bridge Term Loan Agreement, dated as of
[___________], 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Tanger Properties Limited
Partnership (the "Borrower"), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned hereby requests (select one):
A Borrowing of Committed Loans     A conversion or continuation of Loans
1.    On ______________________________ (a Business Day).
2.    In the amount of $_______________.
3.    Comprised of _______________________________.    
[Type of Committed Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of __________ months.
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By:                                                                              
Name:                                                                                   
Title:                                                                            





































--------------------------------------------------------------------------------






EXHIBIT B
OPINION MATTERS
[REQUESTED FORM OF OUTSIDE COUNSEL OPINION]
____________ ___, 2011
TO THOSE ON THE ATTACHED DISTRIBUTION LIST
Re:    Bridge Term Loan in the amount of $150,000,000 provided in favor of
Tanger Properties Limited Partnership


Ladies and Gentlemen:
We have acted as special counsel to Tanger Properties Limited Partnership, a
North Carolina limited partnership (the "Borrower"), Tanger Factory Outlet
Centers, Inc., a North Carolina corporation, [ADD ANY ADDITIONAL GUARANTORS]
(whether one or more, each a "Guarantor" and, collectively, the "Guarantors";
the Borrower and the Guarantors may be referred to herein each individually as a
"Credit Party" or collectively as the "Credit Parties") in connection with
certain transactions contemplated by (a) the Bridge Term Loan Agreement dated as
of __________, 2011 (as the same may be amended, supplemented, restated or
modified from time to time, the "Credit Agreement") by and among the Borrower,
the lenders referenced therein (the "Lenders"), Wells Fargo Bank, National
Association, as the administrative agent (in such capacity, the "Administrative
Agent"), and (b) the other Loan Documents (as defined in the Credit Agreement).
This opinion is delivered pursuant to Section 4.01(a) of the Credit Agreement.
All capitalized terms used herein, and not otherwise defined herein, shall have
the meanings assigned thereto in the Credit Agreement.
In connection with the foregoing, we have examined originals, or copies
certified to our satisfaction, of the Credit Agreement and other Loan Documents,
and such other corporate, partnership or limited liability company documents and
records of the Credit Parties, certificates of public officials and
representatives of the Credit Parties as to certain factual matters, and such
other instruments and documents which we have deemed necessary or advisable to
examine for the purpose of this opinion. With respect to such examination, we
have assumed (i) the statements of fact made in all such certificates, documents
and instruments are true, accurate and complete; (ii) the due authorization,
execution and delivery of the Credit Agreement and other Loan Documents by the
parties thereto other than the Credit Parties; (iii) the genuineness of all
signatures (other than the signatures of persons signing on behalf of the Credit
Parties), the authenticity and completeness of all documents, certificates,
instruments, records and corporate records submitted to us as originals and the
conformity to the original instruments of all documents submitted to us as
copies, and the authenticity and completeness of the originals of such copies;
(iv) that all parties other than the Credit Parties have all requisite corporate
power and authority to execute, deliver and perform the Credit Agreement and
other Loan Documents; and (v) the enforceability of the Credit Agreement and
other Loan Documents against all parties thereto other than the Credit Parties.
Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations and assumptions set forth
herein, including without limitation the matters set forth in the last two (2)
paragraphs hereof, we are of the opinion that:
(a)    The Borrower is a limited partnership duly organized, validly existing
and in good standing under the laws of North Carolina and has the power and
authority to conduct its business as presently conducted and to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
Borrower is duly qualified to do business in all jurisdictions in which its
failure to so qualify would materially impair its ability to perform its
obligations under the Loan Documents to which it is a party or its financial
position or its business as now and now proposed to be conducted.
(b)    [Guarantor] is a [____________________] duly organized, validly existing
and in good standing under the laws of [___________________] and has the power
and authority to conduct its business as presently conducted and to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party. [Guarantor] is duly qualified to do business in all jurisdictions in
which its failure to so qualify would materially impair its ability to perform
its obligations under the Loan Documents to which it is a party or its financial
position or its business as now and now proposed to be conducted. [FOR EACH
GUARANTOR]
(c)    The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Credit




--------------------------------------------------------------------------------




Party is a party have been duly authorized by all necessary corporate action on
the part of such Credit Party and the Loan Documents to which such Credit Party
is a party have been duly executed and delivered by such Credit Party.
(d)    The Loan Documents to which each Credit Party is a party constitute valid
and binding obligations of each such Credit Party enforceable against such
Credit Party in accordance with the terms thereof, subject to bankruptcy,
insolvency, liquidation, reorganization, fraudulent conveyance, and similar laws
affecting creditors' rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
(e)    The execution and delivery by the Borrower of the Loan Documents to which
it is a party and compliance by the Borrower with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its certificate of limited
partnership or its limited partnership agreement or any other similar document
of formation, or any indenture, mortgage, chattel mortgage, deed of trust,
lease, conditional sales contract, bank loan or credit agreement or other
agreement or instrument to which the Borrower is a party or by which it or any
of its property may be bound or affected, or (ii) contravene any laws or any
order of any Governmental Authority applicable to or binding on the Borrower.
(f)    The execution and delivery by [Guarantor] of the Loan Documents to which
it is a party and compliance by [Guarantor] with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its [articles of
incorporation] or its [by-laws [as applicable for entity-type]] or any other
similar document of formation, or any indenture, mortgage, chattel mortgage,
deed of trust, lease, conditional sales contract, bank loan or credit agreement
or other agreement or instrument to which [Guarantor] is a party or by which it
or any of its property may be bound or affected, or (ii) contravene any laws or
any order of any Governmental Authority applicable to or binding on [Guarantor].
[FOR EACH GUARANTOR]
(g)    No Governmental Action by, and no notice to or filing with, any
Governmental Authority is required for the due execution, delivery or
performance by any Credit Party of any of the Loan Documents to which it is a
party or for the acquisition and ownership by such Credit Party of its
properties, and the operation by such Credit Party of its business, except for
those which have been obtained.
(h)    Except as set forth on Schedule 1 hereto, there are no actions, suits or
proceedings pending or to our knowledge, threatened against any Credit Party in
any court or before any Governmental Authority, that question the validity or
enforceability of any Loan Document to which any Credit Party is a party or the
overall transaction described in the Loan Documents, or which, if adversely
determined, would impair the right of any Credit Party to carry on its business
substantially as now conducted or contemplated or would materially adversely
affect the financial condition, business or operations of any Credit Party.
(i)    Neither the relationship between the Credit Parties and any other Person,
nor any circumstance in connection with the execution, delivery and performance
of the Loan Documents to which any Credit Party is a party, is such as to
require any approval of stockholders of, or approval or consent of any trustee
or holders of indebtedness of, such Credit Party, except for such approvals and
consents which have been duly obtained and are in full force and effect.
(j)    The offer, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Credit Agreement do not, under existing law,
require registration of the Notes being issued on the date hereof under the
Securities Act of 1933, as amended.
(k)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(l)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower (i) is a "holding company," or a "subsidiary company"
of a "holding company," or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an "investment company" under the Investment Company Act of 1940.
(m)    The provisions in the Loan Documents concerning interest, fees,
prepayment premiums and other similar charges do not violate the usury laws or
other similar laws regulating the use or forbearance of money of North Carolina
or the laws of the United States of America.
This opinion is limited to the matters stated herein and no opinion is implied
or may be inferred beyond the matters stated herein.




--------------------------------------------------------------------------------




This opinion is based on and is limited to the laws of the State[s] of North
Carolina, [identify other relevant states] and the federal laws of the United
States of America. Insofar as the foregoing opinion relates to matters of law
other than the foregoing, no opinion is hereby given.
This opinion is for the sole benefit of the Lenders, the Administrative Agent
and their respective successors and assigns and may not be relied upon by any
other person other than such parties and their respective successors and assigns
without the express written consent of the undersigned. The opinions expressed
herein are as of the date hereof and we make no undertaking to amend or
supplement such opinions if facts come to our attention or changes in the
current law of the jurisdictions mentioned herein occur which could affect such
opinions.
Very truly yours,


[OUTSIDE COUNSEL TO THE CREDIT PARTIES]


































--------------------------------------------------------------------------------






Distribution List
Wells Fargo Bank, National Association, as the Administrative Agent and a Lender
The various banks and other lending institutions which are parties to the Credit
Agreement from time to time, as additional Lenders


























































--------------------------------------------------------------------------------




Schedule 1
(Litigation)




























































--------------------------------------------------------------------------------




EXHIBIT C
RESERVED




























































--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTE
__________, 2011
FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Bridge Term Loan Agreement, dated as of [_________], 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Agreement;" the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loan and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
































--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By:                                                                            
Name:Frank C. Marchisello Jr.
Title:Vice President, Treasurer, Assistant Secretary







































--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
June __, 2011
__________
__________
__________
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________
___________
 
 
 
__________
__________
__________





































--------------------------------------------------------------------------------




EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, _____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Bridge Term Loan Agreement, dated as of
[__________], 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Tanger Properties Limited
Partnership (the "Borrower"), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. To the knowledge of the undersigned, such financial
statements fairly present, in all material respects, the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.
3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed, in all material
respects, all its Obligations under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
4.To the knowledge of the undersigned, the representations and warranties of the
Borrower contained in Article V of the Credit Agreement, and any representations
and warranties of any Guarantor that are contained in the Guaranty are, except
to the extent waived in accordance with the terms hereof, true and correct in
all material respects on and as of the date hereof, except (a) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (b) that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 and (c) for
purposes of the representations and warranties set forth in Section 5.13, to the
extent of changes resulting from transactions and other events contemplated or
not prohibited by this Agreement or the other Loan Documents and changes
occurring in the ordinary course of Borrower's business.




--------------------------------------------------------------------------------




5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are, to the best knowledge of the undersigned, true and accurate
on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By:                                                                          
Name:                                                                     
Title:                                                                       































































































--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 1
to the Compliance Certificate


[INSERT DETAILED FINANCIAL COVENANT CALCULATIONS]
    






















































--------------------------------------------------------------------------------




EXHIBIT F
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] "Assignor") and
[the] [each] Assignee identified in item 2 below ([the] [each, an] "Assignee").
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]2 Capitalized terms used
but not defined herein shall have the meanings given to them in the Bridge Term
Loan Agreement identified below (the "Credit Agreement"), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's] [the
respective Assignors'] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] "Assigned Interest"). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
1.
Assignor[s]:    ______________________________



______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]


3.
Borrower(s):    Tanger Properties Limited Partnership



4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement: Bridge Term Loan Agreement, dated as of [________, 2011],
among Tanger Properties Limited Partnership, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association., as Administrative Agent.



6.
Assigned Interest[s]:





1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2Include bracketed language if there are either multiple Assignors of multiple
Assignees.




--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment
for all Lenders3 
Amount of
Loan
Assigned
Percentage
Assigned of
Loan4
CUSIP
Number
 
 
 
 
 
 
 
 
 
____________
$____________
$_________
__________%
 
 
 
____________
$____________
$_________
__________%
 
 
 
____________
$____________
$_________
__________%
 

7.
[Trade Date:__________________]5



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR:
[NAME OF ASSIGNOR]


By:                                                                            
Title:                                                                         
 
ASSIGNEE:
[NAME OF ASSIGNEE]


By:                                                                             
Title:                                                                           























3Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments of prepayments
made between the Trade Date and the Effective Date.
4Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
5To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




[Consented to and]6 Accepted:
WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent
By:                                                                  
Title:                                                               
 
[Consented to:]7


By:                                                                 
Title:                                                              
 





































6To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
TANGER PROPERTIES LIMITED PARTNERSHIP - CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section __
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.
            










--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE


























































--------------------------------------------------------------------------------






EXHIBIT G
FORM OF GUARANTY
CONTINUING GUARANTY
[Re: Tanger Properties Limited Partnership - 2011 Credit Agreement]


FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to TANGER PROPERTIES LIMITED PARTNERSHIP, a
North Carolina limited partnership (the "Borrower") by WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as the Administrative Agent under the
Credit Agreement referenced herein (in such capacity and together with its
successors and assigns as permitted under the Bridge Term Loan Agreement, the
"Agent") and the Lenders, as such term is defined in that certain Bridge Term
Loan Agreement dated as of _________, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) among the Borrower, the Agent,
such Lenders and Wells Fargo Securities, LLC, as Bookrunner and Lead Arranger,
and Wells Fargo Bank, National Association, as Syndication Agent, the
undersigned Guarantor (whether one or more the "Guarantor", and if more than one
jointly and severally) hereby furnishes to the Agent, for the benefit of the
Agent and Lenders, its guaranty of the Guaranteed Obligations (as hereinafter
defined) as follows:
1.Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Agent and/or Lenders (collectively, the Agent and Lenders shall
be referred to herein as the "Secured Parties") arising under the Credit
Agreement, the Loan Documents, Sections 2, 10 and 17 of this Guaranty, any other
instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Credit Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, reasonable attorneys' fees and expenses incurred by the Agent in
connection with the collection or enforcement thereof) and whether recovery upon
such indebtedness and liabilities may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, "Debtor Relief Laws"), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the "Guaranteed Obligations"). The Agent's and/or
Lenders' books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and absent manifest
error shall be binding upon the Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the regularity or enforceability of the Guaranteed Obligations or
any instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non‑perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing except the defense of payment. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.


2.No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding (and
provided that nothing contained herein, including without limitation, the
foregoing, shall limit or affect the Guarantor's ability to bring any separate
action or claim available to it at law or in equity). If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the respective Secured Parties) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to the
Agent (for the benefit of the Secured Parties), on the




--------------------------------------------------------------------------------




date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable the Agent (on behalf of the
Secured Parties) to receive the same net amount which the Agent would have
received on such due date had no such obligation been imposed upon the
Guarantor. The Guarantor will deliver promptly to the Agent (for the benefit of
the Secured Parties) certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Guarantor
hereunder. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.


3.Rights of Secured Parties. The Guarantor consents and agrees that the Agent
(for the benefit of the Secured Parties) and/or Secured Parties (as applicable)
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Secured Parties, in their sole discretion (and subject to
the terms of the Loan Documents) may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.


4.Certain Waivers. The Guarantor waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor (other than
full payment and performance), or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor's obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor's liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Agent's or any other
Secured Party's power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Agent or any other
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations, including but not
limited to the benefits of N.C. General Statutes §§ 26‑7 through 26‑9 inclusive,
as amended, or any similar statute.


5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.


6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Agent (for the benefit of the Secured Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.


7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Secured Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Agent (for the
benefit of the Secured Parties) is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Guarantor under this paragraph shall be
revived and this Guaranty reinstated in the event that this Guaranty is
terminated prior to the occurrence of the events giving rise to the Guarantor's
obligations under this paragraph and the obligations of the Guarantor




--------------------------------------------------------------------------------




under this paragraph shall survive termination of this Guaranty. Notwithstanding
the foregoing, or anything to the contrary contained in this Guaranty, any
Guarantor's obligations hereunder may be terminated and released at any time,
including without limitation, at any time prior to the indefeasible payment and
performance of all Guaranteed Obligations, in accordance with the terms of
Credit Agreement, including without limitation, Section 6.12 and Section 9.10
thereof.


8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of any Secured Party or resulting from
the Guarantor's performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Agent (for the benefit of the
Secured Parties) so requests, any such obligation or indebtedness of the
Borrower to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Agent (for the benefit of the Secured Parties) and
the proceeds thereof shall be paid over to the Agent (for the benefit of the
Secured Parties) on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.


9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Agent.


10.Expenses. The Guarantor shall pay on demand all non-reimbursed out-of-pocket
expenses of the Agent (including reasonable attorneys' fees and expenses and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Agent's or the other Secured Parties'
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any "workout" or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Agent or other Secured Parties in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
(for the benefit of the Secured Parties) and the Guarantor. No failure by the
Agent to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Agent (for the
benefit of the Secured Parties) and the Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of any Secured Party or any
term or provision thereof.


12.Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Secured Parties have no duty, and the Guarantor
is not relying on any Secured Party to, at any time, disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of any Secured Party to disclose such information and any defense relating to
the failure to provide the same).


13.Setoff. If and to the extent any payment is not made when due hereunder, but
only if and in the event that the Obligations have been accelerated pursuant to
Section 8.02(b) of the Credit Agreement following an Event of Default
thereunder, then the Agent (for the benefit of the Secured Parties) may setoff
and charge from time to time any amount so due against any or all of the
Guarantor's accounts or deposits with the Agent.


14.Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and (ii) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; except to the extent that any such violation, breach or default, or
failure to obtain the same, as applicable, could not reasonably be expected to
have a Material Adverse Effect; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority




--------------------------------------------------------------------------------




required under applicable law and regulations for the making and performance of
this Guaranty have been obtained or made and are in full force and effect,
except to the extent that failure to obtain or file the same, as applicable,
could not reasonably be expected to have a Material Adverse Effect.


15.Additional Representations, Warranties and Covenants of Guarantor. Guarantor
hereby acknowledges, agrees and confirms that, by its execution hereof,
Guarantor will be deemed to be a Loan Party under the Credit Agreement and a
"Guarantor" for all purposes of the Credit Agreement. Guarantor further agrees
to be bound by, all of the terms, provisions and conditions contained in herein
and in the Credit Agreement applicable to a Guarantor.


16.New Guarantors. Additional Persons (each such Person being referred to herein
as a "New Guarantor") may, from time to time, become parties hereto (and thereby
become a "Guarantor") pursuant to the terms and conditions set forth in Section
6.12 of the Credit Agreement through the execution of a counterpart signature
page hereto. Each such New Guarantor hereby acknowledges, agrees and confirms
that, by its execution of such counterpart, the New Guarantor will be deemed to
be a Loan Party under the Credit Agreement and a "Guarantor" for all purposes of
the Credit Agreement and shall have all of the obligations of the Guarantor
hereunder as if it had executed this Agreement as of the Closing Date. Further,
each such New Guarantor hereby ratifies, as of the date of its execution of a
counterpart signature page hereto, and agrees to be bound by, all of the terms,
provisions and conditions contained in herein and in the Credit Agreement
applicable to a Guarantor. The obligations of each such New Guarantor hereunder
and under the Credit Agreement will be joint and several with each other Person
qualifying as a Guarantor hereunder.


17.Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent (for the benefit of the Secured Parties)
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Secured Parties from and
against, and shall pay on demand, any and all reasonable damages, losses,
liabilities and expenses (including reasonable attorneys' fees and expenses and
the allocated cost and disbursements of internal legal counsel) that may be
suffered or incurred by the Secured Parties in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms.


18.Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
North Carolina. This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Agent
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Secured Parties and their successors and assigns and the
Lenders may, without notice to the Guarantor and without affecting the
Guarantor's obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part, in accordance
with the terms of Section 10.06 of the Credit Agreement. The Guarantor hereby
irrevocably (i) submits to the non‑exclusive jurisdiction of any United States
Federal or State court sitting in Charlotte, North Carolina in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor. The Guarantor agrees
that the Agent may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the Agent's
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, provided, that the Agent shall require any such recipient to agree in
writing to maintain the confidentiality of such information. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service to the Guarantor at
the address of the Borrower set forth in Schedule 10.02 to the Credit Agreement
or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Agent at the address of the Agent
set forth in Schedule 10.02 to the Credit Agreement or at such other address in
the United States as the Agent may designate for such purpose from time to time
in a written notice to the Guarantor.


19.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[remainder of page left intentionally blank - signature page(s) to follow]






--------------------------------------------------------------------------------






Executed this ___ day of __________, 2011.


TANGER FACTORY OUTLET CENTERS, INC.,
a North Carolina corporation




By:         
Name:                        
Title:                        




[OTHER SUBSIDIARY GUARANTORS]






